Case 0:19-cv-62670-CMA Document 12 Entered on FLSD Docket 10/31/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-62670-CIV-ALTONAGA/Seltzer

  KEVIN TURNER, et al.,

          Plaintiffs,
  v.

  ONE 2020 74 FOOT SUNSEEKER
  SPORT YACHT, Hull No. XSK07214H920,
  her engines, tackle, equipment, furniture,
  auxiliary vessels, appurtenances, and
  necessaries, in rem,

        Defendant.
  _____________________________________/

                                              ORDER

          THIS CAUSE came before the Court upon Plaintiffs’ Motion for Appointment of

  Substitute Custodian [ECF No. 9]. The Court having carefully considered said Motion, the

  Affidavit of Substitute Custodian, the Consent and Indemnification Agreement, and being fully

  advised, it is

          ORDERED AND ADJUDGED that the Motion is GRANTED. The United States

  Marshal for the Southern District of Florida is hereby authorized and directed, upon receipt of

  this Order, to surrender the possession of the Defendant vessel, the ONE 2020 74-FOOT

  SUNSEEKER SPORT YACHT, Hull No. XSK07214H920, a foreign flagged, 74 foot motor

  yacht, her tenders, engines, her cargo, tackle, apparel, furniture, equipment and appurtenances,

  (hereinafter “Vessel”), in rem, and all other necessaries thereunto appertaining and belonging,

  pursuant to said Warrant of Arrest, to the custody of the Substitute Custodian; and that upon such

  surrender, the Marshal shall be discharged from his duties and responsibilities for the

  safekeeping of the Vessel and held harmless form any and all claims arising whatever out of the
Case 0:19-cv-62670-CMA Document 12 Entered on FLSD Docket 10/31/2019 Page 2 of 3
                                                          CASE NO. 19-62670-CIV-ALTONAGA


  substituted possession and safekeeping. It is further

          ORDERED AND ADJUDGED that National Maritime Services is hereby appointed the

  custodian of said Vessel to retain the same in his custody for possession and safekeeping for the

  aforementioned compensation until further order of the Court. It is further

          ORDERED AND ADJUDGED that the Substitute Custodian herein shall, at the

  discretion of the Vessel owner or the Plaintiffs, and by appointment only, permit prospective

  purchasers to board and inspect the Vessel. It is further

          ORDERED AND ADJUDGED that all Marshal’s costs be paid prior to the release of

  the Defendant Vessel or distribution of the proceeds of its sale, and all further constructive costs

  will be borne by Plaintiff unless the Plaintiff is awarded expenses and costs against the

  Defendant Vessel. It is further

          ORDERED AND ADJUDGED that all reasonable expenditures which may be incurred

  by the United States of America and the Substitute Custodian, or by any party advancing funds

  to the Substitute Custodian, in towing the Vessel to its facility, safekeeping and maintaining the

  Vessel while she is in custodia legis shall be administrative expenses in this action and a first

  charge on the Defendant Vessel herein, to be paid prior to the release of the Vessel or the

  distribution of proceeds. It is further

          ORDERED AND ADJUDGED that the Substitute Custodian must sign a receipt for the

  Vessel and the Marshal must attest to the date and time of release on a U.S. Marshal’s Return. It

  is further

          ORDERED AND ADJUDGED that the premiums charged for the Marshal’s liability

  insurance will be taxed as an expense of custody while the Vessel is in custodia legis pursuant to

  the applicable Local Admiralty Rule.



                                                   2
Case 0:19-cv-62670-CMA Document 12 Entered on FLSD Docket 10/31/2019 Page 3 of 3
                                                 CASE NO. 19-62670-CIV-ALTONAGA


        DONE AND ORDERED in Miami, Florida, this 31st day of October, 2019.




                                                 _________________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           3
